EXHIBIT 10.27
 
Mortgage Contract of Maximum Amount


Contract No.: (Zhi) Nong Yin Gao Di Zi (2005) No. 002




Mortgagee: Zhijiang Branch of Agricultural Bank of China


Debtor: Winner Medical & Textile Ltd. Yichang


Mortgagor: Winner Medical & Textile Ltd. Yichang
 
Whereas: The Debtor and the Mortgagee have entered into a serial of Loan
Contracts (hereinafter referred to as “Loan Contracts”) within the period and
under the maximum amount as stipulated in Clause I of this Contract. The
Mortgagor undertakes to provide security for the indebtedness of the Debtor
under the Loan Contracts. In accordance with relevant PRC laws and regulations
and through friendly negotiation, the Parties agree to enter into this Contract:



I.
Indebtedness to be Secured and Maximum Amount




1.
The Mortgagor undertakes to provide security for the Debtor’s indebtedness to
the Mortgagee derived from its business dealing with the Mortgagee during the
period from June 16th 2005 to June 16th 2007. The balance of the aforesaid
indebtedness shall not exceed RMB Two Million and indebtedness in foreign
currency shall be calculated according to the selling price on the date of the
dealing. The mature date of the aforesaid indebtedness shall not exceed June
16th, 2007. The abovementioned dealings include both loans in RMB and foreign
currency.




2.
Within the period and under the maximum amount as stipulated in this Contract,
the Debtor is entitled to apply for revolving utilization of the abovementioned
bank credit facilities. The beginning date, mature date, interest rate and
amount of each borrowing shall be determined by the loan certificate or relevant
credit certificate under the Loan Contracts.




3.
The Parties do not need to enter into individual security arrangement for each
of the bank loan or bank facility granted by the Mortgagor within the period and
under the maximum amount as stipulated in this Contract.




4.
The dealings may be carried out in any currency and the security is to secure
the indebtedness in the borrowed currency.

 

II.
Scope of Security



The security under this Contract shall be to secure all of the loan principal,
interest, penalty interest, breach of contract compensation and all the expenses
such as litigation cost, lawyer’s fee, disposal cost of the collateral and
transfer cost etc. which is incurred to the Mortgagee in realizing its
creditor’s right.


The security under this Contract shall also cover the indebtedness of the Debtor
which exceeds the agreed maximum amount due to fluctuation of exchange rate of
foreign currency.
 
 
-1-

--------------------------------------------------------------------------------

 
 

III.
Collateral




1.
The Mortgagor agrees to mortgage its real property (please refer to the
collateral list numbered Zhi Nong Yin Fang Di Qing No. 2005002 which is an
integral part to this Contract) to the Mortgagee.




2.
The value of the abovementioned collateral is estimated preliminarily as RMB
Three Million Four Hundred Thousand and shall be determined according to the net
proceeds derived from the disposal of such collateral.

 

IV.
Undertakes of the Mortgagor



The Mortgagor undertakes that:
 

1.
it has full and uncontroversial ownership and right of disposal for the
collateral;




2.
the collateral is allowed by law to be transferred freely;




3.
there is no seizure, attachment or existing mortgage on the collateral;




4.
the Mortgagor does not conceal any fact of overdue tax, construction payment or
lease in relation to the collateral;




5.
the co-owner’s consent for the security has been obtained;




6.
there is no other circumstance in relation to the collateral which may hinder
the Mortgagee from realizing of its rights.






V.
Effect of the Mortgage



The effect of the mortgage shall cover the adjunct, accessory right,
composition, mixture and proceeds of the collateral.
 

VI.
Possession of the Collateral

 

1.
The collateral under this Contract shall be possessed and managed by the
Mortgagor with due diligence. The Mortgagee is entitled to supervise and examine
the possession and management of the collateral.




2.
During the valid period of this Contract, the Mortgagor should not transfer,
donate, sell, lease, re-security or dispose by other means of the collateral
without the written approval by the Mortgagee. The proceeds from the transfer,
donation, sale, lease, re-security or disposal by other means of the collateral
with the written approval by the Mortgagee shall be used to settle the
indebtedness under the Loan Contracts or be deposited in a third party
designated by the Mortgagor and the Mortgagee.




3.
In case of loss, damage or confiscation of the collateral, the Mortgagor shall
take all necessary efforts to minimize the loss and inform the Mortgagee in
writing immediately. The insurance compensation or other compensation received
by the Mortgagor under such circumstance shall be used with priority to settle
the indebtedness under the Loan Contracts.




4.
In case of devaluation of the collateral, the Mortgagee is entitled to demand
the Mortgagor to recover the value of the collateral or to provide other means
of security. In case of failure of the Mortgagor to do so, the Mortgagee is
entitled to declare the indebtedness under the Loan Contracts become mature
immediately and demand the Debtor to perform its obligations or realize the
security immediately.



 
-2-

--------------------------------------------------------------------------------

 



VII.
Insurance for the Collateral




1.
The Mortgagor shall purchase the insurance for the collateral as instructed by
the Mortgagee and the Mortgagee shall be the first beneficiary;




2.
The insurance policy shall be kept by the Mortgagee;




3.
The Mortgagor shall not terminate or cancel the insurance for any reason during
the valid period of this Contract.




4.
The insurance compensation shall be used with priority to settle the
indebtedness under the Loan Contracts and relevant cost.

 

VIII.
Registration of Security



The Mortgagor shall register the security with competent registration
authorities within 5 days after the signature of this Contract and provide the
original certificates to the Mortgagee.
 

IX.
Realization of Mortgage




1.
In case of breach of contract by the Mortgagor or Debtor under the Loan
Contracts or this Contract, the Mortgagee is entitled to declare the
indebtedness under the Loan Contracts become mature immediately and to realize
the mortgage under this Contract.

 
In case that the Debtor fails to perform its obligations under any of the Loan
Contracts upon maturity, the Mortgagee is entitled to use the collateral to make
up for the indebtedness or settle the outstanding indebtedness by the proceeds
derived from the sale or auction of the collateral. The remaining proceeds shall
be used to secure the non-mature indebtedness under the Loan Contracts or shall
be deposited in a third party designated by the Mortgagor and the Mortgagee.



2.
If there is more than one Mortgagor, the Mortgagee is entitled to choose the
collateral of any Mortgagor in realization of the security.

 

X.
Breach of Contract




1.
The Mortgagor and the Mortgagee shall perform their obligations under this
Contract strictly after the effectiveness of this Contract. The breaching party
shall compensate the loss of the other party incurred by its breach of contract.




2.
The Mortgagor shall compensate all the loss of the Mortgagee due to:

(1)
concealment of facts by the Mortgagor of co-ownership, dispute, seizure,
attachment, over-mortgage, lease, overdue tax or construction payment etc. in
relation to the collateral;

(2)
disposal of the collateral by the Mortgagor without written approval by the
Mortgagee;

(3)
other breach of contract by the Mortgagor.

 

XI.
Cost



All cost of registration, evaluation, insurance, notary, deposit, authentication
etc. under this Contract shall be born by the Mortgagor.
 
 
-3-

--------------------------------------------------------------------------------

 
 

XII.
Dispute Settlement



Any dispute arising from this Contract shall be settled by litigation in the
People’s Court located in the region of the Mortgagee.
 

XIII.
Other Issues



The Mortgagor shall familiar itself of the business status of the Debtor and the
occurrence and performance of the dealings under this Contract. The Loan
Contracts, loan certificate or relevant credit certificate will not be served to
the Mortgagor separately.
 

XIV.
Effectiveness



This Contract shall take effect once it is signed or stamped by all parties or
once it is registered with the competent authorities as required by law.



XV.
This Contract has two originals and each party shall retain one original of the
same legal effect.

 

XV.
Attention



The Mortgagee has drawn the attention of the Mortgagor to understand each clause
of this Contract clearly and comprehensively and has explained the relevant
clauses upon the request of the Mortgagor. The parties have the same
understanding about this Contract.


 
Mortgagor (official seal): Winner Medical & Textile Ltd. Yichang
Authorized Representative (signature): Rongqun Wang
 
Mortgagee (official seal): Zhijiang Branch of Agricultural Bank of China
Authorized Representative (signature): Zhaohua Zeng
 
Debtor (official seal): Winner Medical & Textile Ltd. Yichang
Authorized Representative (signature): Rongqun Wang
 
Date: June16th, 2005
Venue: Office of Zhijiang Branch of Agricultural Bank of China

               
-4-

--------------------------------------------------------------------------------